Title: John Adams to Abigail Adams, 2 March 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia March 2d. 1794
          
          The Senate were obliged to Spend the whole of the last Week, in a Solemn Tryal of the Election of Mr Gallatin: and I find that a great Impression has been made upon the Public, by the Learning Eloquence and Reasoning of Some of the Senators. The Decision has given general Satisfaction.
          That Popularity was more courted than Truth by a few Individuals, I fear will be the Judgment of some of the most enlightened and independent Spectators.
          I have been again unfortunate at Sea. The Vessell in which I shipped my Grass seeds and two Barrells of Rye flour for you has been run down and sunk in the River by a large ship. most of the Cargo was Saved but whether my Adventure was saved or lost I have not yet learned.
          The Weather, to Day has been very warm and the snow which generally covered the Earth this Morning is I presume nearly gone. The Spring will advance with rapid Strides and I shall be impatient to be at home: but I cannot prevail upon myself to ask leave of Absence from my Post at this critical Time, when We know not what Questions or Events a day may bring forth.
          The new French Minster, M. Fauchet is about 33. He is not quite So unreserved as his Predecessor: but he Seems to me to be in great distress. He was received by the Galleries in the Theatre with three Cheers: but the People have not addressed him or made much Noise about him. at the Birthnight Ball, he was placed by the Managers on the right hand of the President, which gave great Offence to the Spanish Commissioners: and it is Said Mr Hammond has left the Theatre, offended or digusted at some partial popular distinctions there.
          My melancholly Anxiety for my Mother prevents me from visiting Theatres and Assemblies, so that I know nothing but by Hearsay.
          
          The Discussions of last Week kept me five or Six hours a day in so close a Confinement and the Croud of Hearers injured the Air, so that I was almost Sick but a Day or two of rest has relieved me in some degree.
          I long for my home, but that is not to be my felicity for some time.
          I am as ever most entirely / yours
          
            J. A
          
          
            young Mr Otis is here Under Dr shippens hands in a very disagreable situation. Thomas Lee shippen is in a dangerous Way.
          
        